1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JONATHAN WATKINS,                                  Case No. 3:18-cv-00591-MMD-WGC
4                                            Plaintiff                   ORDER
5            v.
6     VENUS B. FAJATA et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          According to the Nevada Department of Corrections (“NDOC”) inmate database,

11   Plaintiff is no longer at the address listed with the Court. The Court notes that pursuant

12   to Nevada Local Rule of Practice IA 3-1, a “pro se party must immediately file with the

13   court written notification of any change of mailing address, email address, telephone

14   number, or facsimile number. Failure to comply with this rule may result in the dismissal

15   of the action, entry of default judgment, or other sanctions as deemed appropriate by the

16   court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of

17   entry of this order to file his updated address with this Court. If Plaintiff does not update

18   the Court with his current address within thirty (30) days from the date of entry of this

19   order, the Court will dismiss this action without prejudice.

20   II.    CONCLUSION

21          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

22   address with the Court within thirty (30) days from the date of this order.

23          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

24   the Court shall dismiss this case without prejudice.

25          DATED: November 5, 2019.

26
                                                UNITED STATES MAGISTRATE JUDGE
27
28
